



RESTRICTED SHARE UNIT AGREEMENT
 
THIS RESTRICTED SHARE UNIT AGREEMENT, is made by and between Tractor Supply
Company, a Delaware corporation hereinafter referred to as “Company,” and the
above-referenced Participant (“Grantee”):
WHEREAS, the Company wishes to afford the Grantee the opportunity to acquire
shares of Common Stock or their economic equivalent; and
WHEREAS, the Company wishes to carry out the Company’s 2018 Omnibus Incentive
Plan (the “Plan”) (the terms of which are hereby incorporated by reference and
made a part of this Restricted Share Unit Agreement); and
WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”),
appointed to administer the Plan, has determined that it would be to the
advantage and best interest of the Company and its shareholders to grant
Restricted Share Units, as defined in Section 2(x) of the Plan, provided for
herein to the Grantee as an inducement to enter into or remain in the service of
the Company or its Subsidiaries and as an incentive for increased efforts during
such service, and has advised the Company thereof and instructed the undersigned
officer to issue said Restricted Share Units;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:
Section 1.
Grant of Restricted Share Units

1.Grant of Restricted Share Units. In consideration of the Grantee`s agreement
to provide services to the Company or its Subsidiaries, and for other good and
valuable consideration, on the date listed hereof the Company irrevocably grants
to the Grantee the number of Restricted Share Units set forth above, subject to
the conditions described in Section 2 as well as the other provisions of this
Restricted Share Unit Agreement and the terms of the Plan.
2.Adjustments in Restricted Share Units. The Committee shall make adjustments
with respect to this Restricted Share Units grant in accordance with the
provisions of Section 4.2 of the Plan.


Section 2.Vesting
1.Vesting of Restricted Share Units. Subject to Sections 2.2 and 2.3, one-third
of the Restricted Share Units granted under this Restricted Share Unit Agreement
shall vest on the first anniversary of the date of this Restricted Share Unit
Agreement and on each anniversary thereafter such that 100% of the Restricted
Share Units awarded under this Restricted Share Unit Agreement shall be vested
in full on the third anniversary of the date of this Restricted Share Unit
Agreement (each, a “Normal Vesting Date”).
2.Acceleration of Vesting.
(a)In the event of a termination of employment resulting from a Grantee’s death
or Disability (as defined below), any unvested Restricted Share Units granted
hereunder shall vest in full as of the date of such termination. For purposes of
this Restricted Share Unit Agreement, “Disability” means a disability that would
qualify as a total and permanent disability under the Company’s then current
long-term disability plan.
(b)Notwithstanding Section 2.1, unless otherwise provided in another contractual
agreement between the Company and Grantee, if within one year following a Change
in Control, the Grantee’s employment with the Company (or its successor) is
terminated by reason of (i) Retirement or Early Retirement, (ii) for Good Reason
by the Grantee or (iii) involuntary termination by the Company for any reason
other than for Cause, all Restricted Share Units granted hereunder shall vest in
full as of the date of such termination.
3.Risk of Forfeiture. Subject to Sections 2.1 and 2.2, upon a termination of
employment with the Company, Grantee shall forfeit any non-vested Restricted
Share Units.





--------------------------------------------------------------------------------





4.Conditions to Issuance of Stock Certificates. Any shares of Company Stock
deliverable upon the settlement of Restricted Share Units may be either
previously authorized but unissued shares of Common Stock or issued shares of
Common Stock which have then been reacquired by the Company. Such shares of
Common Stock shall be fully paid and nonassessable. The Company shall not be
required to issue or deliver any certificate or certificates for shares of
Common Stock upon the settlement of Restricted Share Units or portion thereof
prior to fulfillment of all of the following conditions:
(a)The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed; and
(b)The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its sole discretion, deem necessary or advisable; and
(c)The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its sole discretion, determine
to be necessary or advisable; and
(d)The receipt by the Company of full payment of all amounts which, under
federal, state or local tax law, the Company (or Subsidiary) is required to
withhold upon the settlement of the Restricted Share Units.


Section 3.Payment of Restricted Share Units and Election To Defer
1.Timing of Payment of Restricted Share Units. Subject to the Grantee’s election
under Section 3.3, Restricted Share Units shall be paid in accordance with the
following:
(a)To the extent Restricted Share Units vest under Section 2.1, such Restricted
Share Units shall be paid upon such Normal Vesting Date.
(b)To the extent Restricted Share Units vest under Section 2.2, such Restricted
Share Units shall be paid upon termination of employment.
2.Form of Payment. Vested Restricted Share Units shall be paid in shares of
Company Stock.
3.Election to Defer Payment.
(a)Subject to Section 3.3(b), the Grantee may irrevocably elect to defer payment
of Restricted Share Units under Section 3.1 to either: (i) the date of the
Grantee’s termination of employment; or (ii) a date specified by the Grantee.
(b)All deferral elections made by the Grantee pursuant to this Section 3.3 shall
be made in accordance with (i) the applicable election form provided by the
Committee and (ii) Section 409A of the Internal Revenue Code of 1986, as amended
from time to time (the “Code”). If the Grantee does not timely elect to defer
the Restricted Share Units pursuant to this Section 3.3, then such shares shall
be paid to Grantee in accordance with Section 3.1(a) or (b) of this Restricted
Share Unit Agreement. If the Grantee elects to defer payment of Restricted Share
Units to termination of employment, or if this Restricted Share Unit Agreement
constitutes a “deferral of compensation” under Section 409A of the Code for any
other reason, and at that time the Grantee is a specified employee as determined
under Section 1.409A-1(i) of the Treasury Regulations and any of the Company’s
stock is publicly traded on an established securities market or otherwise at
such time, then the delivery of vested Restricted Share Units shall not be made
until the earlier of the Grantee’s death or the first day of the seventh month
following the Grantee’s termination of employment (without interest for the
delay in payment) in accordance with Section 409A(a)(2)(B)(i) of the Code.
(c)If the Grantee elects to defer payment to a specific date under paragraph (a)
above and the Grantee should die prior to such specified date, then payment of
the Grantee’s vested Restricted Share Units shall be paid within 30 days of the
Grantee’s death, with the payment date determined by the Company in its sole
discretion, to the Grantee’s designated beneficiary and if the Grantee has not
designated a beneficiary then to the Grantee’s estate.







--------------------------------------------------------------------------------





Section 4.Other Provisions
1.Administration. The Committee shall have the power to interpret the Plan and
this Restricted Share Unit Agreement and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret, amend, or revoke any such rules. All actions taken
and all interpretations and determinations made by the Committee in good faith
shall be final and binding upon the Grantee, the Company, and all other
interested persons. No member of the Committee shall be personally liable for
any action, determination, or interpretation made in good faith with respect to
the Plan or the Restricted Share Units. In its sole discretion, the Board may at
any time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Restricted Share Unit Agreement except with
respect to matters which under Rule 16b−3, or any regulations or rules issued
thereunder, are required to be determined in the sole discretion of the
Committee.
2.Restricted Share Units Not Transferable. Neither the Restricted Share Units
nor any interest or right therein or part thereof shall be sold, pledged,
alienated, assigned, or otherwise transferred or encumbered other than by will
or the laws of descent and distribution, unless and until the shares underlying
such Restricted Share Units have been issued, and all restrictions applicable to
such shares have lapsed. Neither the Restricted Share Units nor any interest or
right therein or part thereof shall be liable for the debts, contracts, or
engagements of the Grantee or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment,
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.
3.Shares to Be Reserved. The Company shall at all times during the term of the
Restricted Share Units reserve and keep available such number of shares of
Common Stock as will be sufficient to satisfy the requirements of this
Restricted Share Unit Agreement.
4.Notices. Any notice to be given under the terms of this Restricted Share Unit
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Grantee shall be addressed to him
at the address given beneath his signature hereto. By a notice given pursuant to
this Section 4.4, either party may hereafter designate a different address for
notices to be given to him. Any notice which is required to be given to the
Grantee shall, if the Grantee is then deceased, be given to the Grantee`s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 4.4. Any
notice shall be deemed duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.
5.Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Restricted Share Unit
Agreement.
6.Construction. This Restricted Share Unit Agreement shall be administered,
interpreted, and enforced under the internal laws of the State of Tennessee
without regard to conflicts of laws thereof.
7.Severability. In the event that any provision of this Restricted Share Unit
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Restricted Share Unit Agreement and this Restricted Share
Unit Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.
8.Conformity to Securities Laws. The Grantee acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, including,
without limitation, the applicable exemptive conditions of Rule 16b-3.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Restricted Share Units are granted, only in such a manner as to conform
to such laws, rules and regulations. To the extent permitted by applicable law,
the Plan and





--------------------------------------------------------------------------------





this Restricted Share Unit Agreement shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.
9.Withholding of Taxes. Company shall have the right to (i) make deductions from
the number of shares of Common Stock otherwise deliverable to the Grantee under
this Restricted Share Unit Agreement in an amount sufficient to satisfy
withholding of any federal, state or local taxes required by law provided; that,
such amount shall not exceed the applicable maximum statutory withholding
requirements, or (ii) take such other action as may be necessary or appropriate
to satisfy any such tax withholding obligations.
10.Electronic Delivery and Electronic Signature. Grantee hereby consents and
agrees to electronic delivery of any Plan documents, proxy materials, annual
reports, and other related documents. If the Company establishes procedures for
an electronic signature system for delivery and acceptance of Plan documents
(including documents relating to any programs adopted under the Plan), Grantee
hereby consents to such procedures and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature. Grantee consents and agrees that any such procedures and
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.
11.Inconsistencies between Plan Terms and Terms of Restricted Share Unit
Agreement. If there is any inconsistency between the terms of this Restricted
Share Unit Agreement and the terms of the Plan, the Plan’s terms shall
completely supersede and replace the conflicting terms of this Restricted Share
Unit Agreement.
12.Grantee`s Acknowledgements. By entering into this Agreement the Grantee
agrees and acknowledges that (a) he has read a copy of the Plan, and accepts
this grant of Restricted Share Units upon all of the terms thereof, and (b) no
member of the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or this Agreement or any award thereunder or
hereunder.
13.No Guarantee of Employment. Nothing in this Restricted Share Unit Agreement
or in the Plan shall confer upon the Grantee any right to continue in the employ
of the Company or any Subsidiary, or shall interfere with or restrict in any way
the rights of the Company and its Subsidiaries, which are hereby expressly
reserved, to discharge the Grantee at any time for any reason whatsoever, with
or without cause.
14.Amendments or Termination. Subject to the restrictions contained in the Plan,
the Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the Restricted Share Unit
Agreement, prospectively or retroactively; provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would adversely affect the rights of the Grantee or any holder or
beneficiary of the Restricted Share Units shall not to that extent be effective
without the consent of the Grantee, holder or beneficiary affected.
Notwithstanding any other provision of the Plan or this Restricted Share Unit
Agreement, the Company may terminate this Restricted Share Unit Agreement and
either issue shares of Common Stock deliverable upon vesting hereunder or pay
the Grantee cash for the Restricted Share Units based upon the Fair Market Value
of the shares of Common Stock subject hereto at the time of such termination in
accordance with Section 1.409A-3(j)(4)(ix) of the Treasury Regulations.
15.Section 409A. The parties acknowledge and agree that, to the extent
applicable, this Restricted Share Unit Agreement shall be interpreted in
accordance with, and the parties agree to use their best efforts to achieve
timely compliance with, Section 409A of the Code and the Treasury Regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the Grant Date.
Notwithstanding any provision of this Restricted Share Unit Agreement to the
contrary, in the event that the Company determines that any compensation or
benefits payable or provided under this Restricted Share Unit Agreement may be
subject to Section 409A of the Code, the Company, with the Grantee’s consent,
may adopt such limited amendments to this Restricted Share Unit Agreement and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Company reasonably determines are necessary or
appropriate to (i) exempt the compensation and benefits payable under this
Restricted Share Unit Agreement from Section 409A of the Code and/or





--------------------------------------------------------------------------------





preserve the intended tax treatment of the compensation and benefits provided
with respect to this Restricted Share Unit Agreement or (ii) comply with the
requirements of Section 409A of the Code.
Notwithstanding any other provision of this Restricted Share Unit Agreement, to
the extent the delivery of the shares represented by this Restricted Share Unit
Agreement is treated as non-qualified deferred compensation subject to Section
409A of the Code, then no delivery of such shares shall be made upon the
Grantee’s termination of employment unless such termination of employment
constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Treasury Regulations.
Although the Company intends to administer this Restricted Share Unit Agreement
so that the Award will be exempt from, or will be interpreted and comply with,
the requirements of Section 409A of the Code, the Company does not warrant that
the Award made under this Restricted Share Unit Agreement will qualify for
favorable tax treatment under Section 409A of the Code or any other provision of
federal, state, local or foreign law. The Company shall not be liable to the
Grantee for any tax, interest, or penalties that Grantee might owe as a result
of the Award made under this Restricted Share Unit Agreement.
16.Definitions. As used in this Restricted Share Unit Agreement the following
terms shall have the meaning set forth below:
(a)“Cause” for termination by the Company of the Grantee`s employment shall mean
(i) Grantee’s failure or refusal to carry out the lawful directions of the
Company, which are reasonably consistent with the responsibilities of the
Grantee’s position; (ii) a material act of dishonesty or disloyalty by Grantee
related to the business of the Company; (iii) Grantee’s conviction of a felony,
a lesser crime against the Company, or any crime involving dishonest conduct;
(iv) Grantee’s habitual or repeated misuse or habitual or repeated performance
of the Grantee’s duties under the influence of alcohol or controlled substances;
or (v) any incident materially compromising the Optionee’s reputation or ability
to represent the Company with the public or any act or omission by the Grantee
that substantially impairs the Company’s business, good will or reputation.
(b) “Change in Control” shall have the meaning provided in the Plan.
(c)“Early Retirement” shall mean retirement with the express consent of the
Company at or before the time of such retirement, from active employment with
the Company and any Subsidiary or Affiliate prior to having reached the age of
55 and ten years of service with the Company, in accordance with any applicable
early retirement policy of the Company then in effect or as may be approved by
the Committee.
(d) “Good Reason” means (i) a material reduction in a Grantee’s position,
authority, duties or responsibilities, (ii) any reduction in a Grantee’s annual
base salary as in effect immediately prior to a Change in Control; (iii) the
relocation of the office at which the Grantee is to perform the majority of his
or her duties following a Change in Control to a location more than 30 miles
from the location at which the Grantee performed such duties prior to the Change
in Control; or (iv) the failure by the Company or its successor to continue to
provide the Grantee with benefits substantially similar in aggregate value to
those enjoyed by the Grantee under any of the Company’s pension, life insurance,
medical, health and accident or disability plans in which Grantee was
participating immediately prior to a Change in Control, unless the Grantee is
offered participation in other comparable benefit plans generally available to
similarly situated employees of the Company or its successor after the Change in
Control.
(e) “Retirement” shall mean, retirement of Grantee from active employment with
the Company or any of its Subsidiaries or Affiliates on or after such Grantee
having reached the age of 55 and ten years of service with the Company.











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Restricted Share Unit Agreement has been executed and
delivered by the parties hereto.
TRACTOR SUPPLY COMPANY
 


 


Gregory A. Sandfort
Chief Executive Officer

















